                                                                                                     Case 2:20-cv-06992-JFW-KS Document 151 Filed 09/03/21 Page 1 of 3 Page ID #:5817



                                                                                                        1

                                                                                                        2

                                                                                                        3                                                                 JS-6

                                                                                                        4

                                                                                                        5

                                                                                                        6

                                                                                                        7

                                                                                                        8                       UNITED STATES DISTRICT COURT
                                                                                                        9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                       10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                       11   INDIAN HARBOR INSURANCE               Case No. 2:20-cv-6992-JFW (KSx)
                                                                                                            COMPANY as successor in interest
                                                                                                       12   to CATLIN SPECIALTY                   JUDGMENT AS TO DEFENDANT
                                                                          I RVINE , CA 92614 -2545




                                                                                                            INSURANCE COMPANY, a                  AND COUNTER-CLAIMANT
                                           5 P ARK P LAZA
                                                            S UITE 1400




                                                                                                       13
                                                                                                            Delaware corporation,                 MID-CENTURY INSURANCE
                                                                                                       14                                         COMPANY AND DEFENDANT
                                                                                                                          Plaintiff,              428 S. HEWITT ST.
                                                                                                       15   v.                                    PARTNERSHIP
                                                                                                       16   GROUP SHS LLC, dba RESIDENT,          Assigned to the Hon. John F. Walter
                                                                                                            a California limited liability
                                                                                                       17
                                                                                                            company, TIMOTHY KREHBIEL,
                                                                                                       18   an individual, 428 S. HEWITT ST.      Pre-Trial Conference: August 6, 2021
                                                                                                            PARTNERSHIP, a California             Trial Date:           August 17, 2021
                                                                                                       19   partnership, and MID-CENTURY          Complaint Filed:      August 3, 2020
                                                                                                            INSURANCE COMPANY, a
                                                                                                       20   California corporation,
                                                                                                       21
                                                                                                                             Defendants.
                                                                                                       22

                                                                                                       23

                                                                                                       24

                                                                                                       25

                                                                                                       26

                                                                                                       27

                                                                                                       28
                                                                                                                                                                      [PROPOSED] JUDGMENT
                                                                                                                                                                        CASE NO. 2:20-CV-6992
                                                                                                     Case 2:20-cv-06992-JFW-KS Document 151 Filed 09/03/21 Page 2 of 3 Page ID #:5818



                                                                                                        1          Plaintiff and Counter-Defendant Indian Harbor Insurance Company, as
                                                                                                        2   successor in interest to Catlin Specialty Insurance Company (“Indian Harbor”),
                                                                                                        3   filed this action against Defendant and Counter-Claimant Mid-Century Insurance
                                                                                                        4   Company (“Mid-Century”) and Defendant 428 S. Hewitt St. Partnership (“428 S.
                                                                                                        5   Hewitt”), among others, seeking a declaration that the mobile equipment exclusion
                                                                                                        6   in Commercial General Liability Policy No. 0401700831, issued to Group SHS
                                                                                                        7   LLC, dba Resident for the January 29, 2016 to January 29, 2017 Policy Period (the
                                                                                                        8   “Catlin Policy”), precludes coverage for the lawsuit captioned Ashley v. Krehbiel, et
                                                                                                        9   al., Case No. BC629036 (Los Angeles County Superior Court) (the “Ashley
                                                                                                       10   Action”). (FAC, Dkt. 14.)
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                       11          Mid-Century issued a separate businessowners policy to 428 S. Hewitt and
                                                                                                       12   filed a Counterclaim against Indian Harbor in this action seeking a declaration that
                                                                          I RVINE , CA 92614 -2545
                                           5 P ARK P LAZA




                                                                                                            Indian Harbor, as successor in interest to Catlin Specialty Insurance Company
                                                            S UITE 1400




                                                                                                       13

                                                                                                       14   (“Catlin”), was obligated under the Catlin Policy to defend and indemnify 428 S.
                                                                                                       15   Hewitt in the Ashley Action, and seeking equitable contribution of amounts Mid-
                                                                                                       16   Century paid under its policy to defend 428 S. Hewitt in the Ashley Action. (Dkt.
                                                                                                       17   25.)
                                                                                                       18          Indian Harbor filed a Motion for Summary Judgment as to 428 S. Hewitt and
                                                                                                       19   Mid-Century (Dkt. 41), and Mid-Century filed a Motion for Partial Summary
                                                                                                       20   Judgment against Indian Harbor (Dkt. 35).
                                                                                                       21          On January 4, 2021, the Court issued a Minute Order (Dkt. 74) and Statement
                                                                                                       22   of Decision (Dkt. 75) granting Indian Harbor’s Motion for Summary Judgment and
                                                                                                       23   denying Mid-Century’s Motion for Partial Summary Judgment. The Court found as
                                                                                                       24   a matter of law and undisputed fact that the mobile equipment exclusion in the
                                                                                                       25   Catlin Policy bars coverage for the Ashley Action and that Indian Harbor therefore
                                                                                                       26   has no duty to defend or indemnify 428 S. Hewitt in that action.
                                                                                                       27   \\\
                                                                                                       28   \\\
                                                                                                                                                                             XXXXXXXXXX
                                                                                                                                                                            [PROPOSED] JUDGMENT;
                                                                                                                                                    -2-
                                                                                                                                                                              CASE NO. 2:20-CV-6992
                                                                                                      Case 2:20-cv-06992-JFW-KS Document 151 Filed 09/03/21 Page 3 of 3 Page ID #:5819



                                                                                                         1   IT IS HEREBY ORDERED, DECLARED, AND ADJUDICATED THAT:
                                                                                                         2         1.     The Mobile Equipment Exclusion precludes coverage under the Policy
                                                                                                         3   for the Ashley Action and therefore neither Indian Harbor nor its predecessor,
                                                                                                         4   Catlin, has or ever had a duty to defend or indemnify 428 S. Hewitt in connection
                                                                                                         5   with that suit. Judgment is hereby entered in Indian Harbor’s favor and against 428
                                                                                                         6   S. Hewitt and Mid-Century on Count I of the First Amended Complaint;
                                                                                                         7         2.     Because 428 S. Hewitt is not entitled to coverage under the Catlin
                                                                                                         8   Policy for the Ashley Action, Mid-Century is not entitled to contribution or
                                                                                                         9   indemnity from Indian Harbor or Catlin for any amounts Mid-Century incurs to
                                                                                                        10   defend or indemnify 428 S. Hewitt in the Ashley Action. Judgment is entered in
 T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                        11   favor of Indian Harbor on Mid-Century’s Counterclaim. Mid-Century shall take
                                                                                                        12   nothing on its Counterclaim.
                                                                           I RVINE , CA 92614 -2545
                                            5 P ARK P LAZA




                                                                                                                   3.     Indian Harbor is awarded its costs.
                                                             S UITE 1400




                                                                                                        13

                                                                                                        14   IT IS SO ORDERED
                                                                                                        15   This 3rd day of September, 2021.
                                                                                                        16

                                                                                                        17                                  _______________________________________
                                                                                                        18
                                                                                                                                             HONORABLE JOHN F. WALTER
                                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28
                                                                                                                                                                              XXXXXXXXJUDGMENT;
                                                                                                                                                                             [PROPOSED]
                                                                                                                                                     -3-
                                                                                                                                                                               CASE NO. 2:20-CV-6992
119139977
